PER CURIAM:
Dwayne Deleston appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Deleston, No. 2:99-cr-00751-DCN (D.S.C. Apr. 18, 2007). We dispense with oral *108argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.